929 F.2d 693Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Marvin A. LEIFRIED, Petitioner.
No. 91-8005.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 22, 1991.

On Petition for Writ of Mandamus.
Marvin A. Leifried, petitioner pro se.
PETITION DENIED.
Before WIDENER, and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Marvin A. Leifried brought this mandamus petition seeking an order directing the district court to act on his motion for a reduction of sentence, recusal of the district court judge, and the appointment of counsel.  This motion was filed in October 1990.  Because it has been less than six months since the motion was filed, we hold there has been no undue delay in the district court.  Also, Leifried has failed to show any bias on the part of the district court judge.    See In re:  Beard, 811 F.2d 818 (4th Cir.1987) (party must show extrajudicial bias to establish need for recusal).  Accordingly, we decline to appoint counsel, grant permission to proceed in forma pauperis, and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.